UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2227


PAUL A. MITCHELL,

                Plaintiff - Appellant,

          v.

NORTH CAROLINA DIVISION       OF   EMPLOYMENT   SECURITY;   WAYNE
COMMUNITY COLLEGE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:14-cv-00584-D)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul A. Mitchell, Appellant Pro Se. Sharon Johnston, EMPLOYMENT
SECURITY COMMISSION OF NORTH CAROLINA; Joshua Mark Krasner,
JACKSON LEWIS PC, Cary, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Paul    A.     Mitchell      appeals     the    district    court’s   order

dismissing his complaint filed pursuant to Title VI and Title

VII of the Civil Rights Act of 1964, and denying his request for

a temporary restraining order and a preliminary injunction.                      We

have       reviewed    the     record   and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court. *     Mitchell v. N.C. Div. of Emp’t Sec., No. 5:14-cv-00584-D

(E.D.N.C. Nov. 4, 2014).             We deny as moot Mitchell’s motion to

expedite.       We dispense with oral argument because the facts and

legal      contentions      are    adequately    presented    in   the   materials

before      this    court    and   argument   would    not   aid   the   decisional

process.



                                                                           AFFIRMED




       *
       To the extent that Mitchell appeals the denial of his
request for a temporary restraining order, such denials are
generally not appealable.  See Virginia v. Tenneco, Inc., 538
F.2d 1026, 1029–30 (4th Cir. 1976).   We therefore dismiss the
appeal insofar as he is appealing the denial of a temporary
restraining order.



                                          2